 Case 8:16-cv-02282-JVS-KES Document 104 Filed 06/17/19 Page 1 of 3 Page ID #:1297




 1   CHONG ROH (SBN 242437)
     croh@yleelaw.com
 2   JAKE Y. JUNG (SBN 297686)
     jakejung@yleelaw.com
 3   LAW OFFICES OF YOHAN LEE, A.P.C.
     5681 Beach Boulevard, Suite 200
 4   Buena Park, California 90621
     Telephone: (714) 523-2700
 5   Facsimile: (714) 523-7100
 6
     Attorneys for Plaintiffs JI CHANG SON and
 7   Plaintiff K.M.S., a minor by and through his
     Guardian ad Litem YUN SOO OH
 8
 9
                               UNITED STATES DISTRICT COURT
10
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
     JI CHANG SON, GHODRAT                         )   Case No.: 8:16-cv-02282-JVS-KES
13   KHANSARI, MADHUSUDHANA                        )
     SHASTRULA, ALI JARRAHI,                       )   Judge Assigned: Hon. James V. Selna
14   MICHAEL TOMKO, KENNETH                        )   Complaint filed: December 30, 2016
     HELMAN, and BRIDGETTE                         )
15   WALDEMAR, individually and on behalf )
     of all others similarly situated, and K.M.S., )   STIPULATION OF DISMISSAL OF
16   a minor by and through his Guardian ad )          CLAIMS OF PLAINTIFFS JI CHANG
     Litem YUN SOO OH,                             )   SON AND K.M.S. PURSUANT TO
17                                                 )   FEDERAL RULES OF CIVIL
                   Plaintiffs,                     )   PROCEDURE, RULE 41(a)(1)(A)(ii)
18                                                 )
            v.                                     )
19                                                 )
     TESLA, INC.,                                  )
20                                                 )
                   Defendant.                      )
21                                                 )
                                                   )
22                                                 )
                                                   )
23                                                 )
                                                   )
24                                                 )
                                                   )
25                                                 )
                                                   )
26                                                 )
                                                   )
27                                                 )
                                                   )
28                                                 )
                                                  1__
     STIPULATION OF DISMISSAL
     Case No.: 8:16-cv-02282-JVS-KES
 Case 8:16-cv-02282-JVS-KES Document 104 Filed 06/17/19 Page 2 of 3 Page ID #:1298




 1         Pursuant to Federal Rules of Civil Procedure, Rule 41(a)(1)(A)(ii), IT IS
 2   STIPULATED by and between Plaintiffs Ji Chang Son and K.M.S., a minor by and
 3   through his Guardian ad Litem Yun Soo Oh (“Plaintiffs”) and Defendant Tesla, Inc.
 4   (“Defendant”), through their undersigned counsel, that the claims and causes of action of
 5   Plaintiffs shall be dismissed with prejudice and each party to bear his/her/its own
 6   attorneys’ fees and costs.
 7
 8         IT IS SO STIPULATED.
 9
10
11
     Dated: June 17, 2019
12                                              LAW OFFICES OF YOHAN LEE
13
14                                              By: /s/ Jake Y. Jung
15                                                 Jake Y. Jung

16                                                    Attorneys for Plaintiff
                                                      JI CHANG SON and
17                                                    Plaintiff K.M.S., a minor by and
                                                      through his
18                                                    Guardian ad Litem YUN SOO OH
19
20
21                                             CHARIS LEX, P.C.
22
     Dated: June 17, 2019
23                                             By: /s/ Sean Gates
                                                   Sean Gates
24
25                                                    Attorney for Defendant
                                                      TESLA, INC.
26
27
28

                                                  2
     STIPULATION OF DISMISSAL
     Case No.: 8:16-cv-02282-JVS-KES
 Case 8:16-cv-02282-JVS-KES Document 104 Filed 06/17/19 Page 3 of 3 Page ID #:1299




 1                                CERTIFICATE OF SERVICE
 2
 3
            I hereby certify that I electronically filed the foregoing with the Clerk of the Court
 4   using the CM/ECF system which will send notification of such filing to the Electronic
 5   Service List for this Case.
 6   Respectfully submitted,
 7
     Dated: June 17, 2019                                By: /s/Jake Y. Jung
 8
 9                                                        Jake Y. Jung
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
     STIPULATION OF DISMISSAL
     Case No.: 8:16-cv-02282-JVS-KES
